               Case 2:21-cv-00526-JCC Document 22 Filed 08/25/21 Page 1 of 1




                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    MARY TAIE, et al.,                                     CASE NO. C21-0526-JCC
10                            Plaintiffs,                    MINUTE ORDER
11            v.

12    TEN BRIDGES LLC, et al.,

13                            Defendants.
14

15           The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17           Per the parties’ stipulation (Dkt. No. 21), and for purposes of judicial economy, it is hereby
18   ORDERED that the case schedule, including the Rule 26(f) conference deadline, is suspended
19   pending the Court’s resolution of Defendants’ Motion to Dismiss. If the Court denies that motion,
20   in whole or in part, the Court will issue a new scheduling order setting deadlines for the Rule 26(f)
21   conference, initial disclosures, and joint status report.
22           DATED this 25th day of August 2021.
                                                                 Ravi Subramanian
23
                                                                 Clerk of Court
24
                                                                 s/Sandra Rawski
25                                                               Deputy Clerk

26


     MINUTE ORDER
     C21-0526-JCC
     PAGE - 1
